ITEMID: 001-101688
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: COMMITTEE
DATE: 2010
DOCNAME: CASE OF MAJTAS v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: Ján Šikuta;Lech Garlicki
TEXT: 4. The applicant was born in 1959 and lives in Bratislava.
5. On 3 September 1996 the applicant filed an action with the Bratislava II District Court. He claimed reimbursement of a purchase price.
6. On 4 May 2005 the Constitutional Court found that the applicant's right to a hearing without unjustified delay had been violated, awarded him the equivalent of 1,782 euros (EUR) at that time as just satisfaction, ordered the court concerned to avoid any further delay in the proceedings and to reimburse the applicant's legal costs.
7. On 30 May 2006 the district court delivered a judgment.
8. On 31 October 2007 the Bratislava Regional Court, on the defendant's appeal, quashed the first-instance judgment and remitted the case for further examination to the district court.
9. On 22 September 2009 the district court delivered a judgment. Following the defendant's appeal, the proceedings are pending before the Regional Court.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
